Title: From George Washington to Major General Stirling, 1 January 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord.
    Philadelphia January 1st 1779
  
I this minute received Your Lordships favor of the 29th Ulto; that of the 24th came to hand on Wednesday night.
If a stroke can be effected against the Enemy on Staten Island with success, it is much to be desired—and if the situation of the Bay of New York is such as to prevent support coming from the City or Long Island; and the passage from Jersey on account of the ice should be safe for Our troops to cross and recross, I shall not have any objection to Your Lordship’s attempting to enterprise something. These are points of great weight and the certainty of them can only justify the undertaking. There are Others—but they are such as occur in every operation—and they will I am certain be properly considered—Viz. the force of the Enemy—their situation &c.—and the number of troops—and the means to be employed against them.
I shall be extremely glad if the supplies of forage arrive which Colo. Biddle has mentioned; and if he should be able to keep them up in future.
You will be pleased to present my Compliments to Lady Stirling—and accept my wishes for both your happiness. I am My Lord with great regard & esteem Yr Lordship’s Most Obed. sevt
  
    G: Washington
  
  
P.S. Your’s of the 25th was recd this morning.
  
